DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 07/08/2021.  Claims 1-5 and 7-21 are pending.  Claim 6 has been canceled.  Claims 1, 10, and 16 have been written in independent form.

Claim Rejections - 35 USC § 102/103

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim(s) 1, 3, 7-8, 10-11, and 16 is/are rejected under 35 USC § 102(a)(1) as being anticipated by JOHNSON, U.S. Patent 2,580,176 A (hereinafter called JOHNSON) or in the alternative, under 35 USC § 103 as being unpatentable over JOHNSON, and further in view of WILSON, U.S. Patent 2019/0375491 A1 (hereinafter called WILSON).
Regarding claim 1, JOHNSON teaches an aircraft (See e.g., FIG. 1; column 2 line 16), comprising:
a fuselage (See e.g., FIG. 1 element 11) capable of carrying payload, the fuselage having a rear portion (See e.g., FIG. 1; column 2 line 29, where the tail of a fuselage teaches the fuselage having a rear portion); and
an empennage (See e.g., FIG. 1; column 2 lines 16-17) connected to the rear portion of the fuselage,
the empennage including
a lower vertical fin member (See e.g., annotated FIG. 1 herein below),
and an upper stabilizer assembly (See e.g., FIG. 1 elements 12, 14, 15) connected to the lower vertical fin member by an articulating mount (See e.g., FIG. 1 elements 19 & 16) that allows rotation of the entire upper stabilizer assembly relative to the lower vertical fin member around an axis perpendicular to a plane of symmetry of the fuselage to generate a pitch trim moment acting on the aircraft in a flight mode (See e.g., FIG. 1; column 1 lines 1-5; column 3 lines 21-25 & 48-49),
(See e.g., FIG. 1 the lower portion of element 13) configured to generate a yaw control moment acting on the aircraft,
the upper stabilizer assembly having first and second horizontal stabilizer portions (See e.g., FIGS. 1 & 2 elements 14) and at least a first upper vertical member (See e.g., FIGS. 1 & 2 element 12), the first upper vertical member having a first upper trailing rudder structure (See e.g., FIG. 1 the upper portion of element 13).
However, should Applicant not find the citation in JOHNSON a suitable teaching for the lower vertical fin member has a lower trailing rudder structure and the upper stabilizer assembly having at least a first upper vertical member, the first upper vertical member having a first upper trailing rudder structure, WILSON teaches the lower vertical fin member has a lower trailing rudder structure (See e.g., FIG. 7 element 212b, and Examiner notes that WILSON is ONLY being relied upon to teach a lower trailing rudder structure, but the entirety of this portion of the claim limitation was kept to show the context in which a lower trailing rudder structure is being cited) and the upper stabilizer assembly having at least a first upper vertical member (See e.g., FIG. 7 element 216), the first upper vertical member having a first upper trailing rudder structure (See e.g., FIG. 7 element 212a, and Examiner notes that WILSON is ONLY being relied upon to teach at least a first upper vertical member and the first upper vertical member having a first upper trailing rudder structure, but the entirety of this portion of the claim limitation was kept to show the context in which at least a first upper vertical member and the first upper vertical member having a first upper trailing rudder structure are being cited).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of JOHNSON and WILSON before him, before the effective filing date of the claimed (See e.g., WILSON ¶s [0005] & [0077]).

    PNG
    media_image1.png
    701
    840
    media_image1.png
    Greyscale



Regarding claim 3, JOHNSON teaches wherein the first upper trailing rudder structure (See e.g., FIG. 1 the upper portion of element 13) is directly above the lower trailing rudder structure (See e.g., FIG. 1 the lower portion of element 13).
However, should Applicant not find the citation in JOHNSON a suitable teaching for the first upper trailing rudder structure is directly above the lower trailing rudder structure, WILSON, as combined hereinabove, teaches the first upper trailing rudder structure (See e.g., FIG. 7 element 212a) is directly above the lower trailing rudder structure (See e.g., FIG. 7 element 212b).

Regarding claim 7, JOHNSON teaches further comprising: an articulation device including at least one of (i) a jackscrew actuator (See e.g., FIG. 1 element 18), (ii) a hydraulic actuator, (iii) an electrohydraulic actuator and an (iv) electromechanical actuator, configured to move the upper stabilizer assembly relative to the lower vertical fin member.

Regarding claim 8, JOHNSON teaches wherein the articulating mount permits adjustment of the upper stabilizer assembly between a negative incidence angle and a positive incidence angle relative to a longitudinal axis of the fuselage (See e.g., FIG. 1; column 3 lines 36-48).

Regarding claim 10, JOHNSON teaches an aircraft (See e.g., FIG. 1; column 2 line 16), comprising:
(See e.g., FIG. 1 element 11) capable of carrying payload, the fuselage having a rear portion (See e.g., FIG. 1; column 2 line 29, where the tail of a fuselage teaches the fuselage having a rear portion),
a fin assembly including a lower fin portion (See e.g., annotated FIG. 1 hereinabove) connected to a first upper fin portion (See e.g., FIG. 1 the upper portion of element 12) through an articulating mount (See e.g., FIG. 1 elements 19, 16, & 17), and
a first horizontal stabilizer portion connected to a second horizontal stabilizer portion (See e.g., FIGS. 1 & 2 elements 14) through the articulating mount (See e.g., FIGS. 1 & 2 elements 19, 16, & 17), wherein the articulating mount permits trim control rotation of the first upper fin portion together with the first and second horizontal stabilizer portions relative to the lower fin portion, around an axis perpendicular to a plane of symmetry of the fuselage (See e.g., FIG. 1; column 1 lines 1-5; column 3 lines 21-25 & 48-49).
However, should Applicant not find the citation in JOHNSON a suitable teaching for a fin assembly including a lower fin portion connected to a first upper fin portion, WILSON teaches a fin assembly (See e.g., FIG. 7 element 200) including a lower fin portion (See e.g., FIG. 7 element 214) connected to a first upper fin portion (See e.g., FIG. 7 element 216, Examiner notes that when combined with the prior art of JOHNSON, both 214 and 216 replace element 12).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of JOHNSON and WILSON before him, before the effective filing date of the claimed invention, to provide the aircraft of JOHNSON with a fin assembly including a lower fin portion connected to a first upper fin portion, as taught by WILSON.  A person of ordinary skill in the 

Regarding claim 11, JOHNSON teaches wherein the first upper fin portion (See e.g., FIG. 1 the upper portion of element 12) is located directly above the lower fin portion (See e.g., annotated FIG. 1 hereinabove).
However, should Applicant not find the citation in JOHNSON a suitable teaching for first upper fin portion is located directly above the lower fin portion, WILSON, as combined hereinabove, teaches the first upper fin portion (See e.g., FIG. 7 element 216) is directly above the lower fin portion (See e.g., FIG. 7 element 214).

Regarding claim 16, JOHNSON teaches a method of trimming pitch of an aircraft, comprising:
providing an empennage (See e.g., FIG. 1; column 2 lines 16-17) connected to a rear portion of a fuselage (See e.g., FIG. 1; column 2 line 29),
the empennage including a lower vertical fin member (See e.g., annotated FIG. 1 hereinabove), and
an upper stabilizer assembly (See e.g., FIG. 1 elements 12, 14, 15) connected to the lower vertical fin member by an articulating mount (See e.g., FIG. 1 elements 19 & 16) configured to allow movement of the upper stabilizer assembly relative to the lower vertical fin member to generate a pitch trim moment acting on the aircraft in a flight mode (See e.g., FIG. 1; column 1 lines 1-5; column 3 lines 21-25 & 48-49),
(See e.g., FIG. 1 the lower portion of element 13) configured for generating a yaw control moment acting on the aircraft,
the upper stabilizer assembly including at least a first horizontal portion (See e.g., FIGS. 1 & 2 starboard element 14) and a first vertical portion (See e.g., FIGS. 1 & 2 element 12), the first horizontal portion having a first trailing elevator (See e.g., FIGS. 1 & 2 starboard element 15) configured for generating a pitch control moment acting on the aircraft (See e.g., FIG. 1; column 3 lines 1-5, 21-25, & 36-40), and the first vertical portion having an upper trailing rudder structure (See e.g., FIG. 1 the upper portion of element 13) configured for generating a yaw control moment acting on the aircraft (See e.g., column 3 lines 21-29 & 36-37), and
rotating the entire upper stabilizer assembly around an axis perpendicular to a plane of symmetry of the aircraft (See e.g., FIG. 1; column 1 lines 1-5; column 3 lines 48-49).
However, should Applicant not find the citation in JOHNSON a suitable teaching for the lower vertical fin member has a lower trailing rudder structure configured for generating a yaw control moment acting on the aircraft, and the upper stabilizer assembly including at least a first vertical portion, the first vertical portion having an upper trailing rudder structure configured for generating a yaw control moment acting on the aircraft, WILSON teaches the lower vertical fin member has a lower trailing rudder structure (See e.g., FIG. 7 element 212b, and Examiner notes that WILSON is ONLY being relied upon to teach a lower trailing rudder structure, but the entirety of this portion of the claim limitation was kept to show the context in which a lower trailing rudder structure is being cited) configured for generating a yaw control moment acting on the aircraft (See e.g., FIG. 7 element 212b; ¶s [0074], [0077], & [0078]) and the upper stabilizer assembly including at least a first vertical portion (See e.g., FIG. 7 element 216), the first vertical portion having an upper trailing rudder structure (See e.g., FIG. 7 element 212a, and Examiner notes that WILSON is ONLY being relied upon to teach at least a first vertical portion and the first vertical portion having an upper trailing rudder structure, but the entirety of this portion of the claim limitation was kept to show the context in which at least a first vertical portion and the first vertical portion having an upper trailing rudder structure are being cited) configured for generating a yaw control moment acting on the aircraft (See e.g., ¶s [0074], [0077], & [0078]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of JOHNSON and WILSON before him, before the effective filing date of the claimed invention, to provide the aircraft of JOHNSON with the lower vertical fin member has a lower trailing rudder structure configured for generating a yaw control moment acting on the aircraft, and the upper stabilizer assembly including at least a first vertical portion, the first vertical portion having an upper trailing rudder structure configured for generating a yaw control moment acting on the aircraft, as taught by WILSON.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide an articulable rudder that grants additional yaw authority, better control of the aircraft, and additional yaw tailoring, as disclosed in WILSON (See e.g., WILSON ¶ [0077]).


Claims 4-5 and 12 is/are rejected under 35 USC § 103 as being unpatentable over JOHNSON, and further in view of Cazals et al., U.S. Patent Application Publication 2010/0133377 A1 (hereinafter called Cazals).

Regarding claim 4, JOHNSON teaches all the limitations in the instant claim as set forth in the rejection of claim 1 hereinabove, except for the first upper vertical member is connected to a distal end of the first horizontal stabilizer portion as set forth in the instant claim as follows: the first upper vertical member is connected to a distal end of the first horizontal stabilizer portion the a second upper vertical member being connected to a distal end of the second horizontal stabilizer portion, the first upper trailing rudder structure being connected to a trailing end of the first upper vertical member, and a second upper trailing rudder structure being connected to a trailing end of the second upper vertical member, each of the upper and lower trailing rudder structures being configured to generate a yaw control moment acting on the aircraft.
However, Cazals teaches the first upper vertical member (See e.g., FIGS. 2a-3, 4b-4d, & 6 element 4 right side/starboard) is connected to a distal end of the first horizontal stabilizer portion (See e.g., FIGS. 2a-3, 4b-4d, & 6 element 6 right side/starboard),
a second upper vertical member (See e.g., FIGS. 2a-3, 4b-4d, & 6 element 4 left side/port) being connected to a distal end of the second horizontal stabilizer portion (See e.g., FIGS. 2a-3, 4b-4d, & 6 element 6 left side/port),
the first upper trailing rudder structure … being configured to generate a yaw control moment acting on the aircraft (See e.g., ¶ [0065], where the disclosed trailing edge control surfaces located on element 4 on the right side/starboard teach a first upper trailing rudder structure) being connected to a trailing end of the first upper vertical member (See e.g., ¶ [0065], where the disclosed trailing edge control surfaces located on element 4 on the right side/starboard teach a trailing end of the first upper vertical member), and
a second upper trailing rudder structure (See e.g., ¶ [0065], where the disclosed trailing edge control surfaces located on element 4 on the left side/port teach a second upper trailing rudder structure) being connected to a trailing end of the second upper vertical member (See e.g., ¶ [0065], where the disclosed trailing edge control surfaces located on element 4 on the left side/port teach a trailing end of the second upper vertical member).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of JOHNSON and Cazals before him, before the effective filing date of the claimed invention, to provide the aircraft of the invention of JOHNSON with the first upper vertical member is connected to a distal end of the first horizontal stabilizer portion, a second upper vertical member being connected to a distal end of the second horizontal stabilizer portion, the first upper trailing rudder structure being connected to a trailing end of the first upper vertical member, and a second upper trailing rudder structure being connected to a trailing end of the second upper vertical member each of the upper and lower trailing rudder structures being configured to generate a yaw control moment acting on the aircraft, as taught by Cazals.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide smaller height stabilizers that are easier and lighter to build structurally, and help improve the longitudinal stability of the aircraft, and redundancy in case of damage.

Regarding claim 5, JOHNSON, as modified by Cazals in the rejection of claim 4 hereinabove, further teaches wherein each horizontal stabilizer portion has an adjustable trailing-edge elevator configured to generate a pitch control moment acting on the aircraft (Cazals See e.g., ¶ [0069]).

Regarding claim 12, JOHNSON teaches all the limitations in the instant claim as set forth in the rejection of claim 10 hereinabove, except for the first upper fin portion is connected to a distal end portion of the first horizontal stabilizer portion, a second upper fin portion being connected to a distal end portion of the second horizontal stabilizer portion.
However, Cazals teaches the first upper fin portion (See e.g., FIGS. 2a-3, 4b-4d, & 6 element 4 right side/starboard; ¶ [0065]) is connected to a distal end portion of the first horizontal stabilizer portion (See e.g., FIGS. 2a-3, 4b-4d, & 6 element 6 right side/starboard), a second upper fin portion (See e.g., FIGS. 2a-3, 4b-4d, & 6 element 4 left side/port; ¶ [0065]) being connected to a distal end portion of the second horizontal stabilizer portion (See e.g., FIGS. 2a-3, 4b-4d, & 6 element 6 left side/port).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of JOHNSON and Cazals before him, before the effective filing date of the claimed invention, to provide the aircraft of JOHNSON with the first upper fin portion is connected to a distal end portion of the first horizontal stabilizer portion, a second upper fin portion being connected to a distal end portion of the second horizontal stabilizer portion, as taught in the prior art of Cazals.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, in order to enhance the aerodynamic performances of the fuselage control surface(s), that includes two fins fixed on edges of said rear part, and reduce the mass of the rear structure of the fuselage incorporating the empennages, and advantageously use for making simpler and lighter structures and the possibility of defining the length of the chord C with a relative flexibility making it possible to make the fuselage control surface with the required efficiency, considering the requirements regarding the stability and the maneuverability of the aircraft, as disclosed in Cazals (See e.g., Cazals ¶s [0028], [0072], & [0099])
Claims 13 and 17-18 is/are rejected under 35 USC § 103 as being unpatentable over JOHNSON, and further in view of WILSON.

Regarding claim 13, JOHNSON teaches all the limitations of the instant claim as set forth in the rejection of claim 10 hereinabove except, for each of the fin portions has a trailing-edge control surface configured to generate a yaw control moment acting on the aircraft.
However WILSON teaches each of the fin portions (See e.g., FIG. 7 elements 214 & 216) has a trailing-edge control surface (See e.g., FIG. 7 elements 212a & 212b) configured to generate a yaw control moment acting on the aircraft (See e.g., ¶ [0074]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of JOHNSON and WILSON before him, before the effective filing date of the claimed invention, to provide the aircraft of JOHNSON with each of the fin portions has a trailing-edge control surface configured to generate a yaw control moment acting on the aircraft, as taught by the prior art of WILSON.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide an articulable rudder that grants additional yaw authority, better control of the aircraft, and additional yaw tailoring, as disclosed in WILSON (See e.g., WILSON ¶ [0077]).

Regarding claim 17, JOHNSON teaches all the limitations of the instant claim as set forth in the rejection of claim 16 hereinabove except, for further comprising: generating a first yaw control moment acting on the aircraft by moving at least one of: (i) the lower trailing rudder structure, and (ii) the upper trailing rudder structure.
(See e.g., FIG. 7 element 212b; ¶ [0075], “… the second part of the rudder 212b provides the aircraft with the necessary yaw control required during flight.”), and (ii) the upper trailing rudder structure.

Regarding claim 18, JOHNSON, as modified by WILSON in the rejection of claim 17 hereinabove, further teaches further comprising: generating the first yaw control moment and a second yaw control moment acting on the aircraft by moving both the lower trailing rudder structure and the upper trailing rudder structure (WILSON See e.g., ¶s [0074] & [0077]).

Claims 9 and 14 is/are rejected under 35 USC § 103 as being unpatentable over JOHNSON, and further in view of PLATT, U.S. Patent 2,702,168 A (hereinafter called PLATT).

Regarding claim 9, JOHNSON teaches the articulating mount (See e.g., FIG. 1 elements 19 & 16), but JOHNSON does not teach that the articulating mount is contained within a fairing configured to reduce drag.
However, PLATT teaches the articulating mount is contained within a fairing configured to reduce drag (See e.g., column 4 lines 17-28).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of JOHNSON and PLATT before him, before the effective filing date of the claimed invention, to provide the aircraft of the invention of JOHNSON with the articulating mount is contained within a fairing configured to reduce drag, as taught in the art of PLATT.  A person of (See e.g., PLATT column 4 lines 17-19).

Regarding claim 14, JOHNSON teaches wherein the articulating mount (See e.g., FIG. 1 elements 19, 16, & 17), but JOHNSON does not teach that the articulating mount is contained within a fairing configured to reduce drag.
However, PLATT teaches the articulating mount is contained within a fairing configured to reduce drag (See e.g., column 4 lines 17-28).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of JOHNSON and PLATT before him, before the effective filing date of the claimed invention, to provide the aircraft of JOHNSON with the articulating mount is contained within a fairing configured to reduce drag, as taught by PLATT.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to reduce drag in forward flight, as disclosed in PLATT (See e.g., PLATT column 4 lines 17-19).


Claim 19 is/are rejected under 35 USC § 103 as being unpatentable over JOHNSON, and further in view of CHANDRASEKHARAN et al., U.S. Patent Application Publication 2016/0176505 A1 (hereinafter called CHANDRASEKHARAN It is noted that CHANDRASEKHARAN is cited in the IDS filed 08/28/2020).

Regarding claim 19, JOHNSON teaches the first trailing elevator and a second trailing elevator (See e.g., FIGS. 1 & 2 elements 15) of the upper stabilizer assembly (See e.g., FIG. 1 elements 12, 14, 15), but JOHNSON does not teach further comprising: adjusting an orientation of the first trailing elevator and a second trailing elevator of the upper stabilizer assembly, generating first and second pitch control moments acting on the aircraft.
However, CHANDRASEKHARAN teaches adjusting an orientation of the first trailing elevator and a second trailing elevator of the upper stabilizer assembly, generating first and second pitch control moments acting on the aircraft (See e.g., ¶ [0058]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of JOHNSON and CHANDRASEKHARAN before him, before the effective filing date of the claimed invention, to provide the aircraft of JOHNSON the method of adjusting an orientation of the first trailing elevator and a second trailing elevator of the upper stabilizer assembly, generating first and second pitch control moments acting on the aircraft, as taught in the prior art of CHANDRASEKHARAN.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to improve the flow conditions around tailplanes to render the elevators easier to use, as disclosed as a reason for improvement in CHANDRASEKHARAN (See e.g., CHANDRASEKHARAN ¶s [0004]-[0005]).


Claim 20 is/are rejected under 35 USC § 103 as being unpatentable over JOHNSON, and further in view of CHANDRASEKHARAN, and further in view of PLATT.

Regarding claim 20, JOHNSON teaches all the limitations of the instant claim as set forth in the rejection of claim 16 hereinabove, except for further comprising: adjusting pitch of a longitudinal axis of a fairing containing the articulating mount relative to a longitudinal axis of the fuselage (CHANDRASEKHARAN See e.g., FIG. 1; ¶ [0055]).
However, CHANDRASEKHARAN teaches adjusting pitch of a longitudinal axis … relative to a longitudinal axis of the fuselage (CHANDRASEKHARAN See e.g., FIG. 1; ¶ [0055]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of JOHNSON and CHANDRASEKHARAN before him, before the effective filing date of the claimed invention, to provide the aircraft of JOHNSON the method of adjusting pitch of a longitudinal axis … relative to a longitudinal axis of the fuselage, as taught in the prior art of CHANDRASEKHARAN.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to maintain horizontal equilibrium and stabilize aircraft in the pitch axis, as disclosed in CHANDRASEKHARAN (See e.g., CHANDRASEKHARAN ¶ [0055]).
But, neither JOHNSON nor CHANDRASEKHARAN teaches a fairing containing the articulating mount.
However, PLATT teaches a fairing containing the articulating mount (See e.g., column 4 lines 17-28).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of JOHNSON, CHANDRASEKHARAN, and PLATT before him, before the effective filing date of the claimed invention, to provide the aircraft of the combined invention of JOHNSON and CHANDRASEKHARAN with a fairing containing the articulating mount, as  (See e.g., PLATT column 4 lines 17-19).


Claim 21 is/are rejected under 35 USC § 103 as being unpatentable over JOHNSON, and further in view of WILSON, and further in view of Surbaugh, U.S. Patent 3,915,411 A (hereinafter called Surbaugh).

Regarding claim 21, JOHNSON teaches all the limitations of the instant claim as set forth in the rejection of claim 16 hereinabove except for further comprising: adjusting an orientation of the first trailing elevator asymmetrically relative to a second trailing elevator of the upper stabilizer assembly.
However, Surbaugh teaches adjusting an orientation of the first trailing elevator asymmetrically relative to a second trailing elevator of the upper stabilizer assembly (See e.g., FIGS. 1-3 elements 32 & 26; column 3 lines 15-27).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of JOHNSON and Surbaugh before him, before the effective filing date of the claimed invention, to provide the aircraft of the invention of JOHNSON with adjusting an orientation of the first trailing elevator asymmetrically relative to a second trailing elevator of the upper stabilizer assembly, as taught by Surbaugh.  A person of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide good stability in horizontal flight, as disclosed in Surbaugh (See e.g., Surbaugh column 6 lines 9-12).

Allowable Subject Matter
Claims 2 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 07/08/2021 have been fully considered but are moot due to the new ground of rejection necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Chareyre et al. U.S. Patent 8,342,446 B2, teaches a movable empennage with an articulating mount about an axis perpendicular to a plane of symmetry of the fuselage, but it does not disclose the upper stabilizer assembly connected to the lower vertical fin member by the articulating mount.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/TERRI L FILOSI/Examiner, Art Unit 364417 July 2021

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644